Citation Nr: 0525061	
Decision Date: 09/14/05    Archive Date: 09/21/05

DOCKET NO.  02-16 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether the RO properly reduced the evaluation assigned 
herniated disc with left sciatica from 60 to 20 percent, 
effective from March 1, 2002.

2.  Whether the veteran is entitled to an increased 
evaluation for herniated disc with left sciatica.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Driever, Counsel




INTRODUCTION

The veteran had active service from April 1989 to February 
1993.

These claims come before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision, in 
which the Department of Veterans Affairs (VA) Regional Office 
(RO) in Detroit, Michigan, reduced the evaluation assigned 
herniated disc with left sciatica from 60 percent to 20 
percent, effective from March 1, 2002.  The Board remanded 
this case to the RO via the Appeals Management Center (AMC) 
in Washington, D.C., in June 2004. 

The RO initially characterized the issue on appeal as 
entitlement to an increased evaluation for herniated disc 
with left sciatica.  After the Board issued its remand in 
June 2004, however, the RO, via AMC, recharacterized the 
issue on appeal as whether the RO properly reduced the 
evaluation assigned herniated disc with left sciatica from 60 
to 20 percent, effective from March 1, 2002.  In its prior 
remand, the Board explained that, although the RO had 
interpreted the veteran's appeal to encompass the sole issue 
of an increased evaluation for a back disability, the veteran 
had clearly expressed disagreement with the rating reduction.  
The Board advised AMC to seek clarification from the veteran 
on this matter.  On remand, AMC complied and in an 
Appellant's Post-Remand Brief dated June 2005, the veteran's 
representative indicated that the veteran sought a 
restoration of the 60 percent evaluation as well as an 
increased evaluation for his back disability.  In light of 
this fact, the Board has recharacterized the issues on appeal 
as shown on the title page of this decision.


FINDINGS OF FACT

1.  VA provided the veteran adequate notice and assistance 
with regard to his claim for an increased evaluation for a 
back disability.

2.  In a rating decision dated March 1994, the RO granted the 
veteran service connection for a low back strain and assigned 
that disability an evaluation of 20 percent, effective from 
February 26, 1993.

3.  In a rating decision dated May 2000, the RO 
recharacterized the veteran's back disability as herniated 
L5-S1 disc and S1 root sciatica and increased the 20 percent 
evaluation assigned that disability to 60 percent, effective 
January 18, 2000.  

4.  In a rating decision dated November 2001, the RO 
recharacterized the veteran's back disability as herniated 
disc with left sciatica and reduced the 60 percent evaluation 
assigned that disability to 20 percent based on a VA spine 
examination conducted in July 2001.  

5.  In reducing the evaluation assigned the veteran's back 
disability, the RO did not observe applicable laws and 
regulations.   

6.  The veteran's service-connected back disability manifests 
primarily as daily pain and tenderness, limitation of motion 
due to fatigability and pain, and left lower leg peroneal 
parasthesia, but does not cause ankylosis of the spine, or 
involve residuals of a fracture of the vertebra.

7.  The veteran's service-connected back disability does not 
markedly interfere with his employability or cause frequent 
periods of hospitalization thereby rendering impractical the 
application of the regular rating schedule standards.


CONCLUSIONS OF LAW

1.  The November 2001 rating decision, in which the RO 
reduced the evaluation assigned herniated disc with left 
sciatica from 60 percent to 20 percent, is void ab initio.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.105, 3.344 
(2004).

2.  The criteria for entitlement to an evaluation in excess 
of 60 percent for herniated disc with left sciatica have not 
been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.71a, Diagnostic 
Code 5295 (2002); 67 Fed. Reg. 54,345 (Aug. 22, 2002) 
(codified at 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003)); 
68 Fed. Reg. 51,443 (Aug. 27, 2003) (to be codified at 38 
C.F.R. § 4.71a, Diagnostic Codes 5235-5243).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act 
(VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) and codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2004).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of the information and 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion 
of the evidence is to be provided by the claimant and which 
portion of the evidence VA will attempt to obtain on behalf 
of the claimant.

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, with regard to the claim 
of whether the RO properly reduced the evaluation assigned 
herniated disc with left sciatica from 60 to 20 percent, 
effective from March 1, 2002, VA has not strictly complied 
with the notification provisions of the VCAA.  However, given 
the Board's favorable disposition of that claim, explained 
below, the veteran is not prejudiced by any failure to remand 
that claim for additional notification.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  For the reasons noted 
below, with regard to the claim of whether the veteran is 
entitled to an increased evaluation for herniated disc with 
left sciatica, VA has strictly complied with the notification 
and assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating that claim does not 
prejudice the veteran in the disposition thereof.  Bernard, 4 
Vet. App. at 392-94. 

A.  Duty to Notify

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  In Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court 
specifically held that the VCAA requires VA to provide 
notice, consistent with the requirements of 38 U.S.C.A. § 
5103(a), 38 C.F.R. § 3.159(b), and Quartuccio, that informs 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide.  In what can be considered a fourth element of 
the requisite notice, the Court further held that, under 38 
C.F.R. § 3.159(b), VA must request the claimant to provide 
any evidence in his possession that pertains to the claim.  
Id. at 120-21.  The Court clarified that VA's regulations 
implementing amended section 5103(a) apply to cases pending 
before VA on November 9, 2000, even if the RO decision was 
issued before that date, and that, where notice was not 
mandated at the time of the initial RO decision, it was not 
error to provide remedial notice after such initial decision.  
Id. at 120, 122-24. 

In this case, the RO provided the veteran VCAA notice by 
letter dated July 2003, after the RO reduced the evaluation 
assigned the veteran's back disability in a rating decision 
dated November 2001.  The content of this notice letter 
considered in conjunction with the content of other documents 
sent to the veteran during the course of his appeal reflects 
compliance with the requirements of the law as found by the 
Court in Pelegrini II.  

In the July 2003 notice letter, the RO acknowledged the 
veteran's claim for an increased evaluation, informed him of 
the evidence needed to substantiate that claim, notified him 
of VA's duty to assist, and indicated that it was developing 
his claim pursuant to that duty.  The RO noted that it would 
make reasonable efforts to help the veteran get evidence 
necessary to support his claim, including medical records not 
held by a federal agency and employment records, provided he 
identified the sources thereof.  The RO also noted that, 
ultimately, it was the veteran's responsibility to submit 
such evidence.  The RO identified the evidence it had 
received in support of the veteran's claim and the evidence 
VA was responsible for obtaining on the veteran's behalf.   

In addition, in a rating decision dated November 2001, a 
statement of the case issued in May 2002, supplemental 
statements of the case issued in October 2002 and March 2005, 
a remand issued in June 2004, and letters dated July 2004 and 
December 2004, VA, via the RO, Board, and AMC provided the 
veteran some of the same information provided in the July 
2003 notice letter.  As well, VA informed the veteran that it 
had scheduled him for a VA examination.  VA advised the 
veteran to submit all evidence in his possession or provide 
VA with enough information to request such evidence on the 
veteran's behalf.  VA also explained the reasons for which 
his claims were denied, the evidence it had requested in 
support of those claims, the evidence it had considered in 
denying those claims, and the evidence still needed to 
substantiate those claims.  As well, VA furnished the veteran 
the provisions pertinent to his claim for an increased 
evaluation, including those outlining VA's duties to notify 
and assist and those governing ratings of back disabilities, 
including prior to and after 2002.  

For the following reasons, any defect with respect to the 
timing of the July 2003 VCAA notice letter was harmless 
error.  First, as previously indicated, in the aggregate, VA 
met the content notification requirements of the VCAA.  
Second, in Pelegrini II, the Court recognized the need for, 
and the validity of, notification sent after the initial 
decision in cases where such notice was not mandated until 
after that initial decision had been made.  Although, in this 
case, the VCAA was already in effect at the time the RO 
decided the veteran's claims, the only way that VA could now 
provide notice prior to initial adjudication would be to 
vacate all prior adjudications and to nullify the notice of 
disagreement and substantive appeal that were filed by the 
veteran to perfect the appeal to the Board.  This would be an 
absurd result, forcing the veteran to begin the appellate 
process anew.  Moreover, in reviewing determinations on 
appeal, the Board is required to review the evidence of 
record on a de novo basis and without providing any deference 
to the RO's prior decision.  As such, the veteran is in no 
way prejudiced by having been provided notice after the 
initial RO decision.  Rather, he was afforded the appropriate 
opportunity to identify or submit additional evidence prior 
to the Board's consideration of his appeal.

With regard to the duty to notify, the VCAA requires that VA 
give a claimant an opportunity to submit information and 
evidence in support of his claim.  Once this has been 
accomplished, all due process concerns have been satisfied.  
Bernard, 4 Vet. App. at 384; Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. 
§ 20.1102 (2004) (harmless error).  Because the content 
requirements of a VCAA notice have essentially been satisfied 
in regard to the veteran's claim for an increased evaluation, 
any error in not providing a single notice to the veteran 
covering all content requirements, or any error in timing, is 
harmless error and does not prejudice the veteran.

II.  Duty to Assist

VA made reasonable efforts to identify and obtain relevant 
records in support of the veteran's claim for an increased 
evaluation.  38 U.S.C.A.§ 5103A(a), (b), (c) (West 2002).  
First, the RO secured and associated with the claims file all 
evidence the veteran identified as being pertinent to that 
claim, including service medical records and private 
treatment records.  Second, the RO conducted medical inquiry 
in an effort to substantiate the veteran's claim for an 
increased evaluation.  Specifically, it afforded the veteran 
VA spine examinations, during which examiners addressed the 
severity of the veteran's service-connected back disability.   

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what further 
guidance VA could have provided to the veteran regarding the 
additional evidence he could submit to substantiate his 
claim[s]."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc) (observing that the VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant); Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993) (holding that when the 
Board addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the appellant 
has been given adequate notice to respond and, if not, 
whether the appellant has been prejudiced thereby).  Inasmuch 
as VA has done everything reasonably possible to notify and 
assist the veteran with regard to his claim for an increased 
evaluation, the Board deems that claim ready for appellate 
review.   

II.  Analysis of Claims

A.  Propriety of Rating Reduction 

The basic facts in this case are not in dispute.  In a rating 
decision dated March 1994, the RO granted the veteran service 
connection for a low back strain and assigned that disability 
an evaluation of 20 percent, effective from February 26, 
1993.  In a rating decision dated May 2000, the RO 
recharacterized the veteran's back disability as herniated 
L5-S1 disc and S1 root sciatica and increased the 20 percent 
evaluation assigned that disability to 60 percent, effective 
January 18, 2000.  This evaluation remained in effect for 
approximately a year and a half, when in July 2001, the 
veteran underwent a VA spine examination.  Based on the 
findings of that examination, the RO, in a rating decision 
dated July 2001, proposed to reduce the evaluation assigned 
the veteran's back disability to 20 percent.  In a letter 
dated August 2001, the RO notified the veteran of the 
proposed reduction.  In a rating decision dated November 
2001, the RO recharacterized the veteran's back disability as 
herniated disc with left sciatica and effectuated the 
reduction, effective March 1, 2002.  

The veteran seeks restoration of the 60 percent evaluation 
that the RO assigned his back disability from January 2000 to 
February 2002.  He contends that, because his back disability 
never improved, and in fact, worsened, during the critical 
time period, the RO improperly reduced his disability 
evaluation.

Where a reduction in an evaluation of a service-connected 
disability is considered warranted and the lower evaluation 
would result in a reduction or discontinuance of compensation 
payments currently being made, a rating proposing the 
reduction or discontinuance must be prepared setting forth 
all material facts and reasons.  In addition, the RO must 
notify the veteran that he has 60 days to present additional 
evidence showing that compensation should be continued at the 
present level.  38 C.F.R. § 3.105(e) (2004).  In this case, 
in considering a possible reduction in the evaluation 
assigned the veteran's back disability, the RO satisfied 
these procedural requirements.  Specifically, it issued a 
rating decision in July 2001 proposing such a reduction and 
this rating decision set forth the material facts and reasons 
for the proposed reduction.  Therein, the RO noted all 
findings of a July 2001 VA spine examination and explained 
that, collectively, those findings revealed mild 
intervertebral disc syndrome.  

By letter dated August 2001, the RO notified the veteran of 
the proposed reduction and informed him that he had 60 days 
to submit evidence to show that his compensation payments 
should be continued rather than reduced.  This notice set 
forth the reasons for the action and the evidence upon which 
the action was based.  See 38 C.F.R. § 3.105(i)(2) (2004).  

Where a reduction of benefits is found warranted following 
consideration of any additional evidence submitted and the 
reduction was proposed under the provisions of 38 C.F.R. § 
3.105(e), the effective date of the final action shall be the 
last day of the month in which a 60-day period from the date 
of notice to the beneficiary of the final action expires.  38 
C.F.R. § 3.105(i)(2)(i).  The RO also satisfied this 
requirement by providing the veteran 60 days from August 2001 
to submit additional evidence, notifying the veteran of the 
actual reduction in November 2001, and allowing a 60-day 
period to expire before assigning the reduction an effective 
date of March 1, 2002.

Inasmuch as the RO complied with the procedural requirements 
of 38 C.F.R. § 3.105(e), the question becomes whether the 
reduction was proper based on the applicable regulations, 38 
C.F.R. §§ 3.343, 3.344 (2004).  Under 38 C.F.R. § 3.343(a), 
total disability ratings, when warranted by the severity of 
the condition and not granted purely because of hospital, 
surgical or home treatment, or individual unemployability 
will not be reduced, in the absence of clear error, without 
examination showing material improvement in physical or 
mental condition.  Examination reports showing material 
improvement must be evaluated in conjunction with all the 
facts of record, and consideration must be given particularly 
to whether the veteran attained improvement under the 
ordinary conditions of life, i.e., while working or actively 
seeking work or whether the symptoms had been brought under 
control by prolonged rest, or generally, by following a 
regimen which precludes work, and, if the latter, reduction 
from total disability ratings will not be considered pending 
reexamination after a period of employment (3 to 6 months).

With regard to 38 C.F.R. § 3.344, sections (a) and (b) are to 
be applied in cases involving an evaluation that had 
continued at the same level for five years or more; section 
(c) is to be applied if the RO reduced an evaluation that had 
been in effect for less than five years.  In this case, in 
reducing the 60 percent evaluation assigned the veteran's 
back disability to 20 percent, the RO reduced an evaluation 
that had been in effect for less than five years, since 
January 2000.  Therefore, section (c) is applicable.  Under 
38 C.F.R. § 3.344(c) (2004), reexaminations disclosing 
improvement of a condition warrant a reduction in the 
evaluation assigned the condition.

Where a rating has been reduced without observing applicable 
laws and regulations, however, the rating is void ab initio.  
Kitchens v. Brown, 7 Vet. App. 320 (1995); see also Greysck 
v. West, 12 Vet. App. 288 (1999).  In this case, in its 
November 2001 rating decision, the RO failed to consider 38 
C.F.R. § 3.344 in reducing the evaluation assigned the 
veteran's back disability and did not discuss whether there 
was improvement in the veteran's condition.  Rather, the RO 
reduced the evaluation assigned that disability based solely 
on 38 C.F.R. § 4.71a, Diagnostic Code 5293, which, at that 
time, governed ratings of intervertebral disc syndrome.  As 
such, on its face, the November 2001 rating decision is void 
ab initio.  

Where a rating reduction was made without observance of law, 
the erroneous reduction must be vacated and the prior rating 
restored.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).  Inasmuch as the RO did not observe applicable laws 
and regulations when reducing the 60 percent evaluation 
assigned the veteran's back disability to 20 percent, the 
November 2001 rating decision is vacated and the 60 percent 
evaluation is restored.  

B.  Increased Evaluation

In written statements submitted during the course of this 
appeal, the veteran alleges that the evaluation assigned his 
back disability does not accurately reflect the severity of 
his back symptomatology.  He contends that his back 
disability has worsened, causing radiating pain, numbness in 
the lower left leg, tightness in the back of his left leg, 
difficulty bending forward and twisting at the waist, and an 
inability to lift.  He further contends that this disability 
affects his employment and necessitates medication and 
chiropractic care.  He asserts that he experiences 
flare-ups of back pain at certain times. 

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2004).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7 (2004).  

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found.  In other words, the evaluations may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  In 
other cases, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  In determining the level 
of current impairment, it is thus essential that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1 (2004). 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  The examination on which an evaluation is based 
must adequately portray the anatomical damage, and the 
functional loss, with respect to all of these elements.  The 
functional loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like. 
38 C.F.R. § 4.40, 4.45 (2004).  

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: less movement than normal; more movement than 
normal; weakened movement; excess fatigability; 
incoordination, impaired ability to execute skilled movements 
smoothly; and pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. 
§ 4.45 (2004); see also DeLuca v. Brown, 8 Vet. App. 202, 
206-07 (1995) (holding that, when assigning a disability 
rating pursuant to a diagnostic code contemplating limitation 
of motion, it is necessary to consider functional loss due to 
flare-ups, fatigability, incoordination, and pain on 
movement).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

In this case, the RO has evaluated the veteran's back 
disability as 60 percent disabling pursuant to 38 C.F.R. § 
4.71a, Diagnostic Code 5293.  The RO has also considered the 
veteran's back disability pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5295.  

The diagnostic codes pertinent to back ratings were amended 
during the course of the veteran's appeal.  Prior to the 
amendment, Diagnostic Code 5295 governed ratings of 
lumbosacral strains and Diagnostic Code 5293 governed ratings 
of intervertebral disc syndrome.  Effective September 23, 
2002, VA amended the criteria for rating intervertebral disc 
syndrome, but continued to evaluate that disease under 
Diagnostic Code 5293.  See 67 Fed. Reg. 54, 345 (Aug. 22, 
2002) (codified at 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2003)).  Effective September 26, 2003, VA updated the entire 
section of the rating schedule that addresses disabilities of 
the spine.  This update included a renumbering of the 
diagnostic codes pertinent to back ratings.  According to 
that renumbering, Diagnostic Code 5237 now governs ratings of 
lumbosacral strains, Diagnostic Code 5239 governs ratings of 
spondylolisthesis or segmental instability, and Diagnostic 
Code 5243 governs ratings of intervertebral disc syndrome.  
See 68 Fed. Reg. 51,443 (Aug. 27, 2003) (to be codified at 38 
C.F.R. § 4.71a, Diagnostic Codes 5235-5243).

The version of the regulation that is more favorable to the 
veteran is to be applied to the facts of her case; however, 
only the former criteria may be applied for the period 
preceding the effective date of the revised criteria.  See 
VAOPGCPREC 3-2000 (Apr. 10, 2000).  In this case, in a 
supplemental statement of the case issued in March 2005, the 
RO informed the veteran of the former and revised criteria 
for rating diseases and injuries of the spine, including 
intervertebral disc syndrome, and considered his claim for an 
increased evaluation pursuant to those criteria. 

Prior to September 26, 2003, Diagnostic Code 5295 provided 
that a 20 percent evaluation was assignable for lumbosacral 
strain with muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in standing position.  A 
maximum evaluation of 40 percent was assignable for severe 
lumbosacral strain with listing of the whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2002).  Under Diagnostic Code 5292, a 
20 percent evaluation was assignable for moderate limitation 
of motion of the lumbar spine and a maximum evaluation of 40 
percent was assignable for severe limitation of motion of the 
lumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 5292 
(2002).

Prior to September 23, 2002, an evaluation of 20 percent was 
assignable for moderate recurring attacks of intervertebral 
disc syndrome under Diagnostic Code 5293.  A 40 percent 
evaluation was assignable for severe, recurring attacks of 
intervertebral disc syndrome with intermittent relief.  A 60 
percent evaluation was assignable for pronounced 
intervertebral disc syndrome; with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
little intermittent relief.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2001).

In VAOPGCPREC 36-97 (Dec. 12, 1997), the acting VA General 
Counsel held that: (1) Diagnostic Code 5293 involved loss of 
range of motion and, therefore, the provisions of 38 C.F.R. 
§§ 4.40 and 4.45 were to be considered when a disability was 
evaluated under that diagnostic code; (2) When a veteran 
received less than the maximum evaluation under Diagnostic 
Code 5293 based upon symptomatology which included limitation 
of motion, consideration was to be given to the extent of the 
disability under 38 C.F.R. §§ 4.40 and 4.45, even though the 
evaluation corresponded to the maximum evaluation under 
another diagnostic code pertaining to limitation of motion; 
and (3) The Board was to address entitlement to an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) if there 
was evidence of "exceptional or unusual" circumstances 
indicating that the rating schedule, including 38 C.F.R. §§ 
4.40, 4.45, and 4.71a, was inadequate to compensate for the 
average impairment of earning capacity due to intervertebral 
disc syndrome, regardless of the fact that a veteran received 
the maximum schedular rating under a diagnostic code based 
upon limitation of motion.  See also DeLuca, 8 Vet. App. at 
202.

Prior to September 26, 2003, a 40 percent evaluation was 
assignable for favorable ankylosis of the lumbar spine and a 
50 percent evaluation was assignable for unfavorable 
ankylosis of the lumbar spine.  An evaluation of 60 percent 
was assignable for complete bony fixation (ankylosis) of the 
spine at a favorable angle, or for residuals of a fractured 
vertebra without cord involvement; abnormal mobility 
requiring neck brace (jury mast).  A 100 percent evaluation 
was assignable for complete bony fixation (ankylosis) of the 
spine at a unfavorable angle, with marked deformity and 
involvement of major joints (Marie-Strumpell type) or without 
other joint involvement (Bechterew type).  A 100 percent 
evaluation was also assignable for residuals of a fractured 
vertebra with cord involvement, bedridden, or requiring long 
leg braces.  38 C.F.R. § 4.71a, DCs 5285, 5286, 5289 (2002).  

As of September 23, 2002, intervertebral disc syndrome 
(preoperatively or postoperatively) is to be evaluated either 
on the total duration of incapacitating episodes over the 
past 12 months or by combining under 38 C.F.R. 
§ 4.25 separate evaluations of its chronic orthopedic and 
neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  A 20 percent evaluation is to be assigned for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during the past 12 months.  A 40 percent 
evaluation is to be assigned for intervertebral disc syndrome 
with incapacitating episodes having a total duration of at 
least four weeks but less than six weeks during the past 12 
months.  A maximum evaluation of 60 percent is to be assigned 
for intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months.  38 C.F.R. § 4.71a, DC 5293 (2002).

As of September 26, 2003, all diseases and injuries of the 
spine other than intervertebral disc syndrome are to be 
evaluated under the general rating formula.  Intervertebral 
disc syndrome (preoperatively or postoperatively) is to be 
rated either under the general rating formula or under the 
formula for rating intervertebral disc syndrome based on 
incapacitating episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 38 
C.F.R. § 4.25.  68 Fed. Reg. 51,443 (Aug. 27, 2003) (to be 
codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243).  

According to the general rating formula, a 20 percent 
evaluation is to be assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 40 percent evaluation is 
to be assigned for unfavorable ankylosis of the entire 
cervical spine; or forward flexion of the thoracolumbar spine 
30 degrees or less; or favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent evaluation is to be 
assigned for unfavorable ankylosis of the entire 
thoracolumbar spine.  A 100 percent evaluation is to be 
assigned for unfavorable ankylosis of the entire spine.  68 
Fed. Reg. 51,443 (Aug. 27, 2003).  

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, entire 
thoracolumbar spine, or entire spine is fixed in flexion or 
extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  68 Fed. Reg. 51,443, Note (5) (Aug. 27, 
2003).  

The formula for rating intervertebral disc syndrome 
reiterates the language of the September 23, 2002 regulatory 
amendment, noted above.  68 Fed. Reg. 51,443 (Aug. 27, 2003) 
(to be codified at 38 C.F.R. § 4.71a).  

Any associated objective neurological abnormalities, 
including but not limited to bowel or bladder impairment, are 
to be evaluated separately under an appropriate diagnostic 
code.  68 Fed. Reg. 51,443, Note (1) (Aug. 27, 2003).  

During active service, in December 1991, January 1992 to June 
1992, and August 1992 to October 1992, the veteran sought 
regular treatment for low back pain.  Examiners noted minimum 
scoliosis, some loss of lordosis, tenderness to palpation, 
limitations of motion, pain, and spasm of the lumbar spine.  
They prescribed muscle relaxants and pain medication and 
initially recommended bedrest.  They subsequently recommended 
physical therapy, but the veteran did not respond to this 
therapy so they recommended a bone scan to determine whether 
the veteran had a mass in his lumbar spine.  This scan 
revealed no abnormalities.  In October 1992, a Medical Board 
recommended a referral to the Physical Evaluation Board due 
to the veteran's continuing low back pain.  The veteran's 
service department subsequently discharged him for this 
physical disability.

Since discharge, the veteran has undergone VA examinations of 
his back and received private medical care for back 
complaints.  During a VA examination conducted in June 1996, 
he reported that he had pain when lifting heavy objects and 
twisting, and stiffness of the back muscles.  The examiner 
noted that the veteran worked as a material handler and drove 
a car.  The examiner also noted no postural abnormalities, no 
kyphosis or scoliosis, left paravertebral muscles spasm and 
tenderness, no S1 joint tenderness, forward flexion to 95 
degrees, backward extension to 30 degrees, left and right 
lateral flexion to 40 degrees, rotation to the left and right 
to 35 degrees, no objective evidence of pain on motion, no 
sensory deficit, normal reflexes, and a downward pointing 
Babinski sign. The examiner diagnosed mechanical back pain 
syndrome without spinal stenosis or neuropathy.   

From 1998 to 2000, the veteran sought private outpatient 
treatment for back pain on five occasions.  During treatment 
visits, he reported left-sided lower back pain, pain and 
tingling in the left thigh, pain in the left calf and 
buttock, and an antalgic gait. He also reported that he had 
not missed work as a result of his back, but drove a sit down 
high low and changed positions frequently.  He indicated that 
he was turned down from another job due to spondylolisthesis.  
Examiners noted mildly positive straight leg raising on the 
left, diminished L5 and S1 sensation to pin prick over the 
dorsum and lateral aspect of the foot, positive ankle 
dorsiflexion, slight blunting of the left Achilles reflex, a 
great toe grade of 3/5, 1+ reflexes throughout the patellar 
and Achilles, and an antalgic gait.  They diagnosed 
degenerative disc syndrome, left leg sciatica, chronic low 
back pain, herniated L5-S1 disc, and an incidental meningioma 
or Schwanoma terminale at L3, and prescribed medication.

In April 2000, the veteran underwent a VA spine examination, 
during which he reported that he had chronic radiating back 
pain.  The examiner noted pain in the left paravertebral area 
on bending backward to 15 degrees, no pain when bending 
forward to 90 degrees, no pain on right leg raising to 80 
degrees, pain on left leg raising at 30 degrees, pain in the 
left paralumbar region when coughing, which radiated to the 
posterior aspect of the left leg, hyperactive knee joints, 
normal ankle jerks, no Babinski sign, and decreased pinprick 
at the lateral aspect of the left leg and left foot.  The 
examiner concluded that the veteran appeared to have a 
herniated disk at that time, small enough that it had not 
caused permanent entrapment of the sciatic nerve until 
recently.  

In July 2001, the veteran underwent another VA spine 
examination, during which he reported that he had back pain, 
stiffness, and occasional episodes of numbness, particularly 
in his left foot.  He also reported that he had flare ups, 
the severity and frequency of which varied depending upon use 
and abuse of his back.  He indicated that cold weather 
represented one precipitating factor.  He denied having 
undergone back surgery.  The examiner noted pain, including 
on motion, forward flexion to 85 degrees, backward extension 
to 25 degrees, left and right lateral flexion to 40 degrees, 
rotation to the left and right to 30 degrees, no spasm or 
weakness, tenderness of the L5/S1 area, particularly on the 
left side, mild scoliosis, and numbness of the skin between 
the first and second toes and in the medial aspect of the big 
toe.  X-rays revealed six lumbar type of process with spina 
bifida occulta involving L6 and mild thoracic scoliosis.  The 
examiner diagnosed L5/S1 disk protrusion to the left with 
mild radiculopathy.  

In 2002, the veteran sought private outpatient treatment, 
specifically, spinal adjustments, from a chiropractor.  
During treatment visits, the veteran reported back and left 
leg pain.  In September 2002, he also sought emergency room 
treatment, including injections.  Subsequently, he reported 
that his back pain was improving and he was able to work full 
shifts.

In January 2005, the veteran underwent a VA spine 
examination, during which he reported that he had had 
epidurals, which provided some relief, but no treatment 
within the past year.  He indicated that he lived with daily 
pain (3 on a scale of 1 to 10).  This pain allegedly was dull 
and ached and throbbed in the left sciatic region down to the 
calf, and during flare ups, to the toes.  He denied weakness 
of the lower extremities, loss of bowel or bladder control, 
and erectile dysfunction.  He indicated that two and a half 
years ago, he had to switch his job from a high low operator 
to an assistant manager at a sporting goods store due to back 
problems.  He further indicated that, although he had flare 
ups every one to two weeks lasting one to two days, he had 
not missed work or experienced interference with his daily 
activities.  He did not use a brace, cane, crutch or walker 
and could walk over 30 minutes, at least one to two miles, 
steadily.  

The examiner noted an even gait, varus angulation, an ability 
to walk on the heels and toes, rotary curvature to the left 
of the back, tenderness to palpation at L1 to the sacral 
region and over the left sciatic region, atrophy of the left 
calf and quadriceps, limitation of motion of the lumbar spine 
with radiating pain, fatigability and lack of endurance, 
plantar and patellar reflexes of +2/+2, intact vibratory 
sensorium at the ankles, knees, elbows and wrists, and an 
absent sensorium in the left lower peroneal tract below the 
left knee joint line to the lateral malleolus.  X-rays showed 
a stable lumbar spine since July 2001 and a segmentation 
error characterized as a minor abnormality.  The examiner 
diagnosed chronic low back pain/strain, rotary scoliosis, 
spina bifida, loss of range of motion due to pain and 
fatigability, left lower leg peroneal nerve parasthesia, and 
quadriceps and calf atrophy secondary to disk herniation.  
The examiner noted that the veteran's back pain flared up 
every one to two weeks, necessitated medication and a change 
in jobs, and had not been incapacitating.   

The above evidence establishes that the veteran's service-
connected back disability  manifests primarily as daily pain 
and tenderness, limitation of motion due to fatigability and 
pain, and left lower leg peroneal parasthesia, but does not 
cause ankylosis of the spine, or involve residuals of a 
fracture of the vertebra.  Accordingly, an evaluation in 
excess of 60 percent may not be assigned pursuant to the 
former or revised criteria for rating diseases and injuries 
of the spine, including intervertebral disc syndrome.  An 
evaluation in excess of 60 percent also may not be assigned 
pursuant to 38 C.F.R. §§  4.40, 4.45, as interpreted in 
DeLuca, because the veteran is already receiving the maximum 
evaluation assignable for intervertebral disc syndrome.  In 
any event, there is no evidence establishing that, due to 
flare ups of back symptomatology, the veteran suffers 
functional loss to an extent greater than was shown during VA 
examinations.  An evaluation in excess of 60 percent is not 
available under any other diagnostic code pertinent to this 
claim, including those governing ratings of diseases of the 
peripheral nerves.  

There is also no indication that the schedular criteria are 
inadequate to evaluate the veteran's back disability.  The 
record does not show that this disability causes marked 
interference with employment (i.e., beyond that contemplated 
in the assigned evaluation).  Rather, according to the 
veteran, it merely necessitated a change in jobs, but has not 
caused him to miss work.  The record also does not show that 
this disability necessitates frequent periods of 
hospitalization, or that it otherwise renders impracticable 
the application of the regular schedular standards so as to 
warrant assignment of an extra-schedular evaluation.  Rather, 
according to the veteran and the medical evidence of record, 
this disability has necessitated outpatient back treatment 
only.  The veteran has never undergone back surgery.  In the 
absence of such factors, the Board is not required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1) (2004).  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Having improperly reduced the evaluation assigned herniated 
disc with left sciatica from 60 percent to 20 percent, 
effective from March 1, 2002, the 60 percent evaluation is 
restored.

An evaluation in excess of 60 percent for herniated disc with 
left sciatica is denied.



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


